EXHIBIT 99.1 FOR IMMEDIATE RELEASE Contacts: Kipp A. Bedard Daniel Francisco Investor Relations Media Relations kbedard@micron.com dfrancisco@micron.com (208) 368-4400 (208) 368-5584 Web site URL http://www.micron.com MICRON TECHNOLOGY, INC., CHIEF FINANCIAL OFFICER ANNOUNCESRETIREMENT Boise, Idaho, July 2, 2007– Micron Technology, Inc., (NYSE: MU) today announced that Wilbur G. Stover, Jr. ,Vice President of Finance and Chief Financial Officer (CFO), has informed the company that he will retire after the completion of Micron’s current fiscal year. Stover joined Micron in 1989 and has served as CFO since 1994, managing the company’s financial, administrative and information systems operations. “Bill has been a great contributor to Micron’s growth and success for many years,” said Steve Appleton, Chairman and Chief Executive Officer. “We will miss his leadership and guidance.” The company will begin an international search for Stover’s replacement.Stover will continue to oversee financial matters until a transition is accomplished. Micron Technology, Inc., is one of the world's leading providers of advanced semiconductor solutions. Through its worldwide operations, Micron manufactures and markets DRAMs, NAND flash memory, CMOS image sensors, other semiconductor components, and memory modules for use in leading-edge computing, consumer, networking and mobile products. Micron's common stock is traded on the New York Stock Exchange (NYSE) under the MU symbol. To learn more about Micron visit www.micron.com.
